Whitfield, C. J.,
delivered the opinion of the court.
The judgment of the board of supervisors expressly recites that the sum of $55,000 was the amount of the taxable portioxk of the capital stock, less the combined value of the real estate and the other personal property. In other words, the board added the value of the personal property h> the value of the real estate, and deducted both from the amount of the capital stock, and the difference was $55,000. This amount, of course, could have represented nothing else than the taxable portion of the capital stock, and not the personal property at all. It was made perfectly clear in the former case, Panola Co. v. Carrier & Son, 89 Miss., 277, 42 South., 347, and is just as clear in this one, that no personal property, in specie, ever was assessed. The list of personal property, together with its value, was shown in evidence on the hearing of the petition, the object of which petition *152was to reduce the amount of the captial stock, not to have the personalty assessed in specie. In this case learned counsel for appellee was permitted over the objection of the county, to introduce parol evidence as to what the judgment of the board heretofore referred to meant, or, to be more specific, in order to show that the board, in assessing the sum of $55,000, called it “capital stock,” but really meant to assess, under that misnomer, the $52,411.49 worth of personal property.
But the judgment of the board of supervisors is perfectly clear. There is no ambiguity to be explained, and the parol evidence, in our judgment, was incompetent, because its manifest effect was to contradict the solemn recitation of the judgment itself. It is a little strange, too, we might say in passing, that, if the purpose of the board had been to assess the personal property in specie, it would have done so at the sum of $55,000, when the amount of the personalty was $52,411.49. The list of the personalty, taken down at the time, showed each article and its valuation, and then showed the aggregate valuation of the personalty in specie to be-$52,411.49. The fact, therefore, that the board put the amount, not at $52,411.49, the value of the personalty, but at $55,000, the difference between the combined valuation of the realty and personalty on the one hand and the capital stock on the other, is very strong evidence, furnished by the record itself, which is competent to show that the judgment recites the real purpose of the board.
Of course, there can be no such, thing as double taxation permitted if any reasonably possible construction would avoid it; and there is np double taxation here at all. The board has simply taxed the realty and taxed .the personalty, and then taxed the difference, $55,000, between the combined value of the realty and the personalty, and the capital stock. If, in any case, it should appear that the thing sought to be taxed in specie had already been taxed, but under an improper name, we would not allow such taxation, since that would be double taxation, and *153would be permitting a mere mistake to operate an unjust burden ; but we have no such case here, so far as the record discloses, .and the record is the only competent evidence.

Reversed and remanded.